--------------------------------------------------------------------------------

Exhibit 10.3

EQUITY INTEREST PLEDGE AGREEMENT

This Equity Interest Pledge Agreement (the “Agreement”) is entered into by and
between the following Parties effective as of 18th May 2010.

Pledgee:

Best Green Energy (Changzhou) Co., Ltd, a wholly foreign-owned enterprise duly
established and valid existing under the laws of the People’s Republic of China
(”PRC”).

  Registered Address: Qinxiang Village, Lijia Town, Wujin District, Changzhou
City, Jiangsu Province PRC   Legal Representative:Mr. Shi Jianliang     Pledgor:
Mr. Shi Jianliang   Address: Qinxiang Village, Lijia Town, Wujin District,
Changzhou City, Jiangsu Province, PRC   Mrs. Wang Xueqin   Address: Qinxiang
Village, Lijia Town, Wujin District, Changzhou City, Jiangsu Province, PRC

WHEREAS, Plegdee is a wholly foreign-owned enterprise duly established and valid
existing under the laws of the PRC. With the approval of relevant PRC
authorities, it is permitted to engage in research and development and
manufacture of Solar power conditioner, Solar heating system, Solar power drier,
onboard refrigerator, electric vehicle and material spare parts, digital voice
and video decoder, electronic specialized equipment, electronic testing
instrument (sensitive components and transmitter, photoelectric devices, new
type electromechanical components), digital voice and video cables, plastic
ware, general machinery components; relevant investment consulting service;
purchase above-mentioned similar domestic products for exporting. Pledgee and
Jiangsu Best Electrical Appliances Co., Ltd, Changzhou City Wujin Best
Electronic Cables Co., Ltd. (the “Companies”), entered into an Exclusive
Technical and Consulting Service Agreement (the “Service Agreement”) effective
as of 18th May 2010 .

WHEREAS, Shi Jianliang and Wang Xueqin collectively hold a 100% equity interest
in Jiangsu Best Electrical Appliances Co., Ltd, Changzhou City Wujin Best
Electronic Cables Co., Ltd.

WHEREAS, in order to ensure that Pledgee collects the Consulting Service Fee (as
such term is defined in the Service Agreement) from the Companies, Pledgor is
willing to pledge all of its equity interest in the Companies as security.

NOW THEREFORE, intending to be bound hereby and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Unless it is otherwise stipulated, for the purpose of this Agreement, the
following terms shall have the following meanings:

1.1

Pledge shall have the full meaning assigned to that term in Article II of this
Agreement.

    1.2

Equity Interest shall mean the 100% equity interest in the Companies
collectively held by Pledgee and all equity interests of the Companies held by
any other Pledgee from time to time.


--------------------------------------------------------------------------------


1.3

Rate of Pledge shall mean the ratio between the value of the Pledge under this
Agreement to the Consulting Service Fee under the Service Agreement.

    1.4

Term of Pledge shall mean the period provided for under Article 3.2 hereunder.

    1.5

Service Agreement shall mean the Exclusive Technical and Consulting Service
Agreement entered into by and between the Companies and Pledgee effective as of
18th May 2010.

    1.6

Event of Default shall mean any event in accordance with Article 7 hereunder.

    1.7

Notice of Default shall mean the notice of default issued by Pledgee in
accordance with this Agreement.

ARTICLE II

PLEDGE

2.1

Pledgor pledges the Equity Interest in the Companies as security for the payment
of the Consulting Service Fee under the Service Agreement payable to Pledgee
(the “Pledge”).

    2.2

Pledgee, by virtue of the Pledge, shall be entitled to have priority in
receiving any payment or proceeds from the auction or sale of the Equity
Interest pledged by Pledgor to Pledgee.

ARTICLE III

RATE OF PLEDGE AND TERM OF PLEDGE

3.1

The Rate of Pledge: The Rate of Pledge shall be 100% under this Agreement.

      3.2

The Term of Pledge:

      3.2.1

The Pledge shall take effect as of the date that the Pledge is recorded with the
authority in charge of industry and commerce and shall remain effective so long
as this Agreement remains in effect.

      3.2.2

During the term of Pledge, Pledgee shall be entitled to foreclose on the Pledge
in accordance with this Agreement in the event that the Companies fail to pay
the Consulting Service Fee in accordance with the Service Agreement.

ARTICLE IV

PHYSICAL POSSESSION OF PLEDGE DOCUMENTS

4.1

During the term of the Pledge, Pledgee shall be entitled to possess the
contribution certificate of the Equity Interest (the “Contribution Certificate”)
and the register of shareholders of the Companies. Pledgor shall deliver the
Contribution Certificate and the register of shareholders hereunder to Pledgee
within one week after the date of this Agreement.

    4.2

Pledgee shall be entitled to collect any dividends from the Equity Interest
during the term of the Pledge.

2

--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PLEDGOR

5.1

Pledgor is the legal owner of the Equity Interest.

    5.2

At any time Pledgee exercises its right under this Agreement, it shall be free
from any interference.

    5.3

Pledgee has the right to exercise or transfer the Pledge in accordance with this
Agreement.

    5.4

Pledgor shall not pledge or encumber the Equity Interest to any other person
except for Pledgee.

ARTICLE VI

COVENANTS OF PLEDGOR

6.1

During the term of this Agreement, Pledgor covenants to Pledgee as follows:

      6.1.1

Except for the transfer of the Equity Interest by Pledgor, Pledgee and the
Companies as contemplated by the Exclusive Equity Interest Purchase Agreement
entered into by and among Pledgor, Pledgee and the Companies, Pledgor shall not
transfer or assign the Equity Interest or create or permit to be created any
pledge which may have an adverse affect on the rights or benefits of Pledgee
without prior written consent from Pledgee.

      6.1.2

Pledgor shall comply with all laws and regulations with respect to the right of
Pledge, present Pledgee any notices, orders or suggestions relating to the
Pledge issued or made by a relevant authority after receiving such notices,
orders or suggestions and comply with such notices, orders or suggestions or
object to the foregoing matters at the reasonable request of Pledgee or with the
written consent of Pledgee.

      6.1.3

Pledgor shall timely notify Pledgee of any events or the receipt of any notice
which may affect the Equity Interest or any part of its right, which may change
any of Pledgor’s covenants and obligations under this Agreement or which may
affect Pledgor’s performance of its obligations under this Agreement.

      6.2

Pledgor agrees that Pledgee’s right to exercise the Pledge shall not be
suspended or hampered through any legal procedure instituted by Pledgor, any
successors of Pledgor or any person authorized by Pledgor.

      6.3

Pledgor warrants to execute in good faith and cause other parties who may have
any interest in the Pledge to execute all title certificates, contracts or other
documents, and/or perform and cause other parties who have interests to take
action as required by Pledgee and provide access to exercise the rights and
authorization vested in Pledgee under this Agreement, and execute all the
documents with respect to the Equity Interest and promptly provide all the
notices, orders and decisions related to the Equity Interest and deemed
necessary by Pledgee to Pledgee within a reasonable time.

      6.4

Pledgor warrants that it will comply with and perform all the guarantees,
covenants, agreements, representations and conditions hereunder for the benefit
of Pledgee. Pledgor shall compensate Pledgee for all losses suffered in the
event that Pledgor does not fully perform its guarantees, covenants, agreements,
representations or conditions hereunder and causes any damage to Pledgee.

ARTICLE VII

EVENTS OF DEFAULT

7.1

The occurrence of any of the events listed below shall be deemed as an Event of
Default:

3

--------------------------------------------------------------------------------


  7.1.1

Failure by the Companies to make full payment of the Consulting Service Fee, as
provided under the Service Agreement.

      7.1.2

Pledgor makes any material misleading or fraudulent representations or
warranties under Article 5 herein.

      7.1.3

Pledgor violates any of the covenants under Article 6 herein.

      7.1.4

Pledgor violates any of the terms or conditions hereof.

      7.1.5

Pledgor waives the pledged Equity Interest or transfers or assigns the pledged
Equity Interest without the prior written consent of Pledgee, except as provided
in Article 6.1.1 in this Agreement.

      7.1.6

Any loan, security, compensation, covenant or other compensation liability of
Pledgor (i) is required to be paid or performed in advance because of an event
of default thereunder; or (ii) is due but cannot be paid or performed, which
makes Pledgee reasonably believe Pledgor’s capability of performing under this
Agreement has been affected.

      7.1.7

Pledgor is incapable of paying its general debt or other debt.

      7.1.8

The promulgation of relevant laws makes the performance of this Agreement
illegal or makes Pledgor unable to perform its obligations under this Agreement.

      7.1.9

The withdrawal, suspension, invalidation or material revision of any approval,
permit or authorization from the relevant authorities needed to perform or
validate this Agreement.

      7.1.10

Any adverse change in the property of Pledgor that causes Pledgee to reasonably
believe that Pledgor may be unable to perform its obligations hereunder.

      7.1.11

The inability or refusal by any successor or assignee of the Companies to pay
the amounts due under the Service Agreement.

      7.1.12

The occurrence of any other circumstances whereby Pledgee becomes incapable of
exercising its right to foreclose on the Pledge.


7.2

Pledgor must immediately notify Pledgee in writing if Pledgor knows or is aware
of any event stipulated in Article 7.1 or events that may reasonably lead to any
event stipulated in Article 7.1.

   7.3

Unless the event of default stipulated in Article 7.1 has been remedied to
Pledgee’s sole and absolute satisfaction, Pledgee may (i) give a written notice
of default to Pledgor and require Pledgor to immediately make full payment of
the outstanding Consulting Service Fee under the Service Agreement and other
payables or (ii) foreclose on the Pledge in accordance with Article 8 herein.

ARTICLE VIII

EXERCISE OF THE RIGHT OF THE PLEDGE

8.1

Prior to full payment of the Consulting Service Fee under the Service Agreement,
Pledgor shall not transfer or assign the Equity Interest without prior written
approval from Pledgee.

   8.2

Pledgee shall give Notice of Default to Pledgor when Pledgee exercises its right
to foreclose on the Pledge.

   8.3

Subject to Article 7.3 herein, Pledgee may exercise the right to foreclose on
the Pledge at any time following written Notice of Default.

4

--------------------------------------------------------------------------------


8.4

Pledgee is entitled to priority receipt of any payment or proceeds from the
auction or sale of all or part of the Equity Interest pledged herein in
accordance with applicable law until the outstanding Consulting Service Fee and
all other payables under the Service Agreement are fully repaid.

    8.5

Pledgor shall not hinder Pledgee from foreclosing on the Pledge in accordance
with this Agreement and shall give necessary assistance so that Pledgee may
effectively realize the value of the Pledge.

ARTICLE IX

TRANSFER OR ASSIGNMENT

9.1

Pledgor shall not grant or transfer its rights or obligations hereunder without
prior written consent from Pledgee.

    9.2

This Agreement shall be binding upon and inure to the benefit of Pledgor and the
successors of Pledgor.

    9.3

Pledgee may transfer or assign all or any rights and obligations under the
Service Agreement to any person (natural person or legal entity) at any time.
Any assignee shall enjoy and undertake the same rights and obligations herein of
Pledgee as if the assignee is a party hereto. To the extent Pledgee transfers or
assigns its rights and obligations under the Service Agreement, at the request
of Pledgee, Pledgor shall execute the relevant agreements and/or documents with
respect to such transfer or assignment.

    9.4

Upon Pledgee’s transfer or assignment, the new parties to the Pledge shall
re-execute a Pledge contract.

ARTICLE X

TERMINATION

10.1

This Agreement shall expire on the date that is ten (10) years following the
date hereof, and this Agreement may be extended prior to termination upon
written agreement executed by each Party. In the case of expiration of the
Companies’ business terms, this Agreement could be terminated.

ARTICLE XI

FORMALITIES FEES AND OTHER EXPENSES

11.1

Pledgor shall be responsible for all fees and actual expenditures in relation to
this Agreement, including, but not limited to, legal fees, costs of production,
stamp tax and any other taxes and charges. If Pledgee pays the relevant taxes in
accordance with the laws, Pledgor shall fully reimburse Pledgee for any such
taxes it pays.

    11.2

Pledgor shall be responsible for all fees, including, but not limited to, any
taxes, formalities fees, management fees, litigation fees, attorney’s fees, and
various insurance premiums in connection with disposition of the Pledge,
incurred by Pledgor as a result of the failure of Pledgor to pay any payable
taxes, fees or charges in accordance with this Agreement, or as a result of the
fact that Pledgee has recourse to any foregoing taxes, charges or fees by any
means or for any other reasons.

ARTICLE XII

FORCE MAJEURE

12.1

If the fulfillment of this Agreement is delayed or blocked due to a Force
Majeure Event (as defined below), the Party affected by such a Force Majeure
Event shall be free from any obligation to the extent of such delay or holdback.
As used herein, the term “Force Majeure Event” shall mean any event which is out
of the control of either Party, and which is unavoidable or insurmountable even
if the Party affected by such event paid reasonable attention to it. A Force
Majeure Event shall include, but not be limited to, government actions, natural
disaster, fire, explosion, typhoons, floods, earthquakes, tide, lightning or
war. However, any lack of credit, assets or financing shall not be deemed as a
Force Majeure Event. The Party claiming the occurrence of a Force Majeure Event
shall inform the other Party and provide the other Party with the steps of
fulfilling the obligations of this Agreement.

5

--------------------------------------------------------------------------------


12.2

The Party affected by such a Force Majeure Event shall be free from any
obligation under this Agreement to the extent it is delayed or impeded provided
that the Party affected by such a Force Majeure Event has made reasonable
endeavors to perform the Agreement. Upon termination of the Force Majeure Event,
the Parties agree to use reasonable best efforts to complete the transactions
contemplated by this Agreement.

ARTICLE XIII

DISPUTE SETTLEMENT

13.1

This Agreement shall be governed by and construed in all respects in accordance
with the laws of the PRC.

    13.2

The Parties shall strive to settle any dispute arising from the interpretation
or performance, or in connection with this Agreement through mutual agreement
and negotiation. In case no settlement can be reached through consultation, each
Party may submit such matter to the Shanghai Sub-commission of China
International Economic and Trade Arbitration Committee for arbitration. The
arbitration shall be held in Shanghai. The arbitration proceedings shall be
conducted in Chinese. The arbitration award shall be final and binding upon the
Parties. The arbitration award may be submitted to any court with jurisdiction
for enforcement.

ARTICLE XIV

NOTICES

14.1

Any notice which is given by the Parties for the purpose of performing the
rights and obligations hereunder shall be in writing. Where such notice is
delivered personally, the time of notice shall be the time when such notice
actually reaches the addressee. Where such notice is transmitted by telex or
facsimile, the notice time shall be the time when such notice is transmitted. If
such notice does not reach the addressee on a business date or reaches the
addressee after the business time, the date of notice shall be the next business
day. The delivery place shall be the address first written above for each Party
hereto or any other address provided to the other Parties in writing from time
to time. Written method includes fax and telefax.

ARTICLE XV

APPENDIX

15.1

The Appendix of this Agreement as attached hereto is part of this Agreement.

ARTICLE XVI

EFFECTIVENESS

16.1

This Agreement and any amendments, supplements and modifications shall be in
writing and come into effect upon execution by the Parties hereto.

6

--------------------------------------------------------------------------------


16.2

This Agreement is executed both in Chinese and English in one or more original
or facsimile counterparts. The Chinese version will prevail in the event of any
inconsistency between the English and any Chinese translations thereof.

[Remainder of Page Left Intentionally Blank – Signature Page Follows]

7

--------------------------------------------------------------------------------

[Equity Interest Pledge Agreement – Signature Page]

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

Best Green Energy (Changzhou) Co., Ltd By: /s/ Jianliang
Shi                                               Legal Representative: Mr. Shi
Jianliang   Mr. Shi Jianliang     Mrs. Wang Xueqin /s/ Wang Xueqin

8

--------------------------------------------------------------------------------

Appendix 1

Announcement Letter

Jiangsu Best Electrical Appliances Co., Ltd, Changzhou City Wujin Best
Electronic Cables Co., Ltd. (the “Companies”) are limited liability companies
established and validly existing under the laws of the PRC. We, as shareholders
of the Companies, hold collectively a 100% equity interest in the Companies. We
hereby irrevocably waive any pre-emptive right we may have upon 100% equity
interest in the Companies and will not encumber the transfer of the equity
interest you proposed in any way.

This Announcement Letter is effective as of 18th May 2010.

 

--------------------------------------------------------------------------------